Order entered January 8, 2021




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00542-CV

                       QADREE CAMPBELL, Appellant
                                         V.
  ANGELA MARIE PECINA A/K/A ANGELA HOWELL AND GREGORY
                OLIVAREZ PECINA, Appellees

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-01649-2018

                                      ORDER

      This appeal has been submitted in this Court and is pending. The appellate

record shows that in the trial court, appellant Qadree Campbell filed a timely

request for findings of fact and conclusions of law and a timely notice of past due

findings of fact and conclusions of law. See TEX. R. CIV. P. 296, 297. The trial court

did not issue findings of fact and conclusions of law.

      Pursuant to Texas Rule of Appellate Procedure 44.4, we ORDER the

Honorable David Rippel, Judge of the Collin County Court at Law No. 4, to make
findings of fact and conclusions of law within twenty days of the date of this

order and ensure those findings of fact and conclusions of law are filed in a

supplemental clerk’s record in this Court within thirty days of the date of this

order. See TEX. R. APP. P. 44.4.

      We ABATE this appeal to allow the trial court to comply with this order.

This appeal will be automatically reinstated thirty days from the date of this order

or when this Court receives the supplemental clerk’s record containing the findings

of fact and conclusions of law, whichever occurs sooner.

      We DIRECT the Clerk of this Court to send a copy of this order by

electronic transmission to Judge David Rippel and all counsel of record.

                                             /s/   CORY L. CARLYLE
                                                   JUSTICE